Opinion issued May
24, 2012.





 
 
 
 
 
 
 
 
 
 
 
 







In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-12-00067-CV
____________
 
B R CRANE & EQUIPMENT LLC, Appellant
 
V.
 
GREATWIDE DALLAS MAVIS, LLC, Appellee
 
 

On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 985597
 
 
 
 
 
 

MEMORANDUM
OPINION
          The parties
have filed a joint motion to dismiss the appeal, asking that we set aside the
trial court’s default judgment and remand the case to the trial court for
further proceedings.  See Tex.
R. App. P. 42.1(a)(2)(B).  We have not issued an opinion.  See id.
42.1(c).
Accordingly, we grant the motion, dismiss
the appeal, set aside the trial court’s judgment without regard to the merits,
and remand this cause to the trial court for further proceedings.  See id. 42.1(a)(2)(B).
  
We dismiss any other pending motions
as moot.  The Clerk is directed to issue the
mandate within 10 days of the date of this opinion.  See Tex.
R. App. P. 18.1.
                                                  PER CURIAM
 
Panel consists of
Justices Higley, Sharp, and Huddle.